Citation Nr: 1431245	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder with symptoms of posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video conference hearing before the Board in September 2012.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran appealed the rating assigned for his psychiatric disorder.  In the June 2011 notice of disagreement, the Veteran's representative noted that the Veteran recently had to change his psychiatric medication and he had increased symptoms of his psychiatric disorder.

At the video conference hearing in September 2012, the Veteran testified that he had missed many days of work due to his psychiatric symptoms.  He reported that he had recently seen a private counselor outside of VA but that he was still also being treated at VA.  The Veteran testified that he was not social, did not like to leave his home, and avoided his close family.  He also reported trouble sleeping.  He indicated that he lived with his parents and when he was home he was either by himself in his room or in a tent outside.  

Following the video conference hearing, the Veteran submitted a statement from a private therapist with a waiver of consideration by the AOJ.  The statement, from D. Dellinger, M.A., L.P.C., dated in September 2002, indicates that the Veteran had been referred to her office by his superiors at work due to his inability to perform his work duties.  She indicated that the Veteran met with her weekly to deal with his symptoms of anxiety and depression.  No treatment records were submitted with the statement.  On remand, any available treatment records from Ms. Dellinger should be obtained.  

The Veteran was last afforded a VA examination in May 2011, three years ago.  Since that examination, the Veteran has testified that his psychiatric symptomatology has increased in severity and there is evidence suggesting that his psychiatric symptoms are having a negative impact on his ability to function in a work setting.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, an appropriate VA examination should be obtained to determine the current nature and severity of the Veteran's service-connected psychiatric disorder.  

VA outpatient treatment reports dated through February 2011 have been associated with the claims file.  The Veteran testified at his hearing that he sought treatment for his psychiatric disorder at VA.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after February 2011 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's VA treatment records dated since February 2011.  Also, contact the Veteran and obtain the necessary medical release and attempt to obtain any available treatment records from D. Dellinger, M.A., L.P.C.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected anxiety disorder with symptoms of PTSD.  The examiner should review the claims file and should note that review in the examination report.  A complete history should be obtained from the Veteran.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss in detail the current symptoms due to the mental disorder and the level of occupational and social impairment caused by the mental disorder.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

